Citation Nr: 1529930	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-22 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to multiple sclerosis.

2.  Entitlement to service connection for chondromalacia of the left knee, to include as secondary to multiple sclerosis.

3.  Entitlement to service connection for chondromalacia of the right knee, to include as secondary to multiple sclerosis.

4.  Entitlement to service connection for a right hand disability, to include as secondary to multiple sclerosis.

5.  Entitlement to service connection for a left hand disability, to include as secondary to multiple sclerosis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and E.S.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to March 1983 and from August 1993 to January 1996.  The Veteran also had reserve service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c) (2014), the appeal has been advanced on the Board's docket.

The Veteran appeared at a hearing before the undersigned in April 2013.  

In April 2014, the Board remanded this case for additional development.

On remand, the Appeals Management Center issued an April 2015 rating decision that granted, inter alia, the claims of service connection for a neurocognitive disorder, headaches, and multiple sclerosis.  The Veteran did not appeal those decisions.  Accordingly, those claims are no longer before the Board.

Additionally, the remaining issues on appeal have been recharacterized to include the theory of secondary service connection due to multiple sclerosis.

The appeal is once again remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination in May 2014.  The examiner was asked to provide an opinion as to whether it was at least as likely as not that any hand, knee, or back disabilities were related to service or caused or aggravated by multiple sclerosis.  

In reviewing the examination report, the Board finds that, for each disability, the examiner opined that it cannot be determined to be caused by military service or caused or aggravated by multiple sclerosis.  The examiner added that it was difficult to relate a disability to military service where there was no related documentation in the Veteran's service treatment records.

The Board finds the examiner's opinions to be inadequate as they do not consider the lay evidence of record or provide a rationale relating to secondary service connection due to multiple sclerosis.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional that has not previously examined the Veteran.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to identify any disabilities of the right and left hand, right and left knee, and lumbar spine.  If a disability is ruled out, a thorough explanation should be provided.  The examiner should also comment on whether any identified disabilities are distinct from those for which the Veteran is already service connected.

For each disability identified, the examiner is to answer two questions:

A)  Is it at least as likely as not (a 50 percent or greater probability) that the disability had its onset in or is otherwise related to the Veteran's active military service? 

For the purposes of this question, the examiner should presume that the Veteran did, in fact, fall into a fox hole as she claims to have done.  The Board finds her statements and the statements of E.S. regarding this incident to be credible.  See April 2013 Board Hearing Transcript.  

B)  Is it at least as likely as not that the disability is proximately caused or aggravated by the Veteran's service-connected multiple sclerosis?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the disability prior to aggravation by multiple sclerosis.

The examination report must include a complete rationale for all opinions expressed.  The examiner must consider and discuss the lay evidence or record, including the Veteran and E.S.'s statements.

2.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




